DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KOSAKA (US PG Pub 2021/0196317, hereinafter Kosaka).
Regarding claim 1, figure 8 of Kosaka discloses a semiconductor package, comprising:
a package substrate (11); a processor chip (16) mounted on the package substrate;
a first stack structure (14) on the package substrate, the first stack structure including a number M of memory chips stacked on the processor chip, M being the number of all memory chips in the first stack structure; and
a second stack structure (12) on the package substrate and spaced apart from the processor chip, the second stack structure including a number N of memory chips stacked on the package substrate, N being the number of all memory chips in the second stack structure,
wherein a number Q of channels that electrically connect the memory chips of the second stack structure with the processor chip is greater than a number P of channels that electrically connect the memory chips of the first stack structure with the processor chip, or the number N of memory chips included in the second stack structure is greater than the number M of memory chips included in the first stack structure,
wherein M, N, P, and Q are positive non-zero integers.
Note: A subset of the first stack (14), namely the lower two chips are interpreted as reading on the claimed first stack structure.
Regarding claim 2, figure 8 of Kosaka discloses the processor chip  (16)is adhered onto the package substrate by an adhesive member (46).
Regarding claim 3, figure 8 of Kosaka discloses chip pads of the processor chip are electrically connected to substrate pads of the package substrate by bonding wires (17).
Regarding claim 9, figure 1 (different embodiment) of Kosaka discloses the first stack structure (14) includes a plurality of first memory chips sequentially stacked on the processor chip, and a thickness of the lowermost first memory chip of the plurality of first memory chips is greater than a thickness of others of the plurality of first memory chips.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kosaka.
Regarding claim 4, Kosaka does not explicitly disclose a thickness of the processor chip is within a range of from 40 (50) µm to 60 (70) µm, and a thickness of the adhesive member is within a range of from 15 µm to 25 µm.
However, it would have been obvious to form the chip and adhesive with thicknesses within the claimed ranges, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).

Allowable Subject Matter
Claims 11-13, 16, 18 and 20 are allowed.
Regarding claim 11, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a total number of bonding wires extending directly between the package substrate and the memory chips in the second stack structure is greater than a total number of bonding wires extending directly between the package substrate and the memory chips in the first stack structure”.
Regarding claim 16, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “Q is greater than P, M is an integer multiple of P, and N is an integer multiple of Q”.
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new grounds of rejection set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773. The examiner can normally be reached Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-HSI D SUN/            Primary Examiner, Art Unit 2895